WARNET, J.
'Epitomized Opinion
Requisition was made by the Governor of South Carolina for the extradition of J. P. Taylor and Mary R. Taylor as fugitives from justice. Governor Donahey refused the extradition as to Mary but issued a warrant for John. He was arrested under said warrant and brought before Judge Warner of the Common Pleas Court .of Franklin county. In a written opinion Judge Warner discharged Taylor upon the ground that there was no sufficient proof that Taylor was a fugitive from justice and that there was insufficient evidence that the requisition was made in good faith and not for the purpose of collecting a debt. The journal entry, however, was based solely upon the lack of evidence that Taylor was a fugitive from justice. The case was then taken to the Court of Appeals and in sustaining the decision of the lower court, this court held:
1. There was insufficient proof that Taylor was a fugitive from justice as required by GC. 113.
2. That there was insufficient evidence that the requisition was made in good faith as required.